                                            Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DALE PARK,
                                   7                                                       Case No. 19-cv-01254-DMR
                                                       Plaintiff,
                                   8
                                                 v.                                        ORDER ON CROSS MOTIONS FOR
                                   9                                                       SUMMARY JUDGMENT
                                        COMMISSIONER OF SOCIAL
                                  10    SECURITY,                                          Re: Dkt. Nos. 19, 21

                                  11                   Defendant.

                                  12           Plaintiff Dale Park moves for summary judgment to reverse the Commissioner of the
Northern District of California
 United States District Court




                                  13   Social Security Administration’s (the “Commissioner’s”) final administrative decision, which

                                  14   found Park not disabled and therefore denied his application for benefits under Title II of the

                                  15   Social Security Act, 42 U.S.C. § 401 et seq. [Docket No. 19.] The Commissioner cross-moves to

                                  16   affirm. [Docket No. 21.] For the reasons stated below, the court grants Park’s motion.

                                  17   I.      PROCEDURAL HISTORY

                                  18           Park filed an application for Social Security Disability Insurance (“SSDI”) benefits on

                                  19   April 29, 2015, alleging disability beginning February 20, 2013. Administrative Record (“AR”)

                                  20   223-24. An Administrative Law Judge (“ALJ”) held a hearing and issued an unfavorable decision

                                  21   on October 20, 2017. AR 30-46. The ALJ found that Park has the following severe impairments:

                                  22   degenerative disc disease of the lumbar spine; lumbar radiculopathy; major depressive disorder;
                                       generalized anxiety disorder; posttraumatic stress disorder (“PTSD”); and opiate dependence.
                                  23
                                       A.R. 36. The ALJ determined that Park has the following residual functional capacity (“RFC”):
                                  24

                                  25                  [He can] perform light work as defined in 20 CFR [§] 404.1567(b)
                                                      with some exceptions. He can lift, carry, push, and/or pull 20
                                  26                  pounds occasionally and 10 pounds frequently; stand and/or walk
                                                      for about six hours in an eight-hour workday; and sit for about six
                                  27                  hours in an eight-hour workday, with normal breaks. The claimant
                                                      can occasionally climb ramps or stairs, but never climb ladders,
                                  28                  ropes, or scaffolds. He can occasionally balance, stoop, kneel,
                                             Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 2 of 12



                                                       crouch, or crawl. The claimant is limited to the performance of
                                   1                   work involving simple repetitive tasks. He can interact with
                                                       coworkers and the public on no more than frequent basis.
                                   2

                                   3   A.R. 38.

                                   4            Relying on the opinion of a vocational expert (“VE”) who testified that an individual with

                                   5   such an RFC could perform other jobs existing in the economy, including marker, routing clerk,

                                   6   and laundry worker, the ALJ concluded that Park is not disabled. A.R. 45-46.

                                   7            After the Appeals Council denied review, Park sought review in this court. [Docket No.

                                   8   1.]

                                   9   II.      ISSUES FOR REVIEW
                                  10            1.     Did the ALJ err in weighing the medical evidence?

                                  11            2.     Did the ALJ err in evaluating Park’s credibility?

                                  12   III.     STANDARD OF REVIEW
Northern District of California
 United States District Court




                                  13            Pursuant to 42 U.S.C. § 405(g), the district court has the authority to review a decision by

                                  14   the Commissioner denying a claimant disability benefits. “This court may set aside the

                                  15   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on legal

                                  16   error or are not supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180

                                  17   F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the

                                  18   record that could lead a reasonable mind to accept a conclusion regarding disability status. See

                                  19   Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a mere scintilla, but less than a
                                       preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.1996) (internal citation omitted).
                                  20
                                       When performing this analysis, the court must “consider the entire record as a whole and may not
                                  21
                                       affirm simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc. Sec.
                                  22
                                       Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citation and quotation marks omitted).
                                  23
                                                If the evidence reasonably could support two conclusions, the court “may not substitute its
                                  24
                                       judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112
                                  25
                                       F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s
                                  26
                                       decision for harmless error, which exists when it is clear from the record that the ALJ’s error was
                                  27
                                       inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d
                                  28
                                                                                          2
                                         Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 3 of 12




                                   1   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

                                   2   IV.    DISCUSSION
                                   3          Park argues that the ALJ erred in evaluating the medical opinions about his mental health

                                   4   and in making a credibility determination.

                                   5          A.      Weight Given to Medical Opinions
                                   6                  1.      Legal Standard
                                   7          Courts employ a hierarchy of deference to medical opinions based on the relation of the

                                   8   doctor to the patient. Namely, courts distinguish between three types of physicians: those who

                                   9   treat the claimant (“treating physicians”) and two categories of “nontreating physicians,” those

                                  10   who examine but do not treat the claimant (“examining physicians”) and those who neither

                                  11   examine nor treat the claimant (“non-examining physicians”). See Lester v. Chater, 81 F.3d 821,

                                  12   830 (9th Cir. 1995). A treating physician’s opinion is entitled to more weight than an examining
Northern District of California
 United States District Court




                                  13   physician’s opinion, and an examining physician’s opinion is entitled to more weight than a non-

                                  14   examining physician’s opinion. Id.

                                  15          The Social Security Act tasks the ALJ with determining credibility of medical testimony

                                  16   and resolving conflicting evidence and ambiguities. Reddick, 157 F.3d at 722. A treating

                                  17   physician’s opinion, while entitled to more weight, is not necessarily conclusive. Magallanes v.

                                  18   Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation omitted). To reject the opinion of an

                                  19   uncontradicted treating physician, an ALJ must provide “clear and convincing reasons.” Lester,

                                  20   81 F.3d at 830; see, e.g., Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995) (affirming rejection

                                  21   of examining psychologist’s functional assessment which conflicted with his own written report

                                  22   and test results); see also 20 C.F.R. § 416.927(d)(2); SSR 96-2p, 1996 WL 374188 (July 2, 1996).

                                  23   If another doctor contradicts a treating physician, the ALJ must provide “specific and legitimate

                                  24   reasons” supported by substantial evidence to discount the treating physician’s opinion. Lester, 81

                                  25   F.3d at 830. The ALJ meets this burden “by setting out a detailed and thorough summary of the

                                  26   facts and conflicting clinical evidence, stating his interpretation thereof, and making findings.”

                                  27   Reddick, 157 F.3d at 725 (citation omitted). “[B]road and vague” reasons do not suffice.

                                  28   McAllister v. Sullivan, 888 F.2d 599, 602 (9th Cir. 1989). This same standard applies to the
                                                                                         3
                                         Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 4 of 12




                                   1   rejection of an examining physician’s opinion as well. Lester, 81 F.3d at 830-31. A non-

                                   2   examining physician’s opinion alone cannot constitute substantial evidence to reject the opinion of

                                   3   an examining or treating physician, Pitzer v. Sullivan, 908 F.2d 502, 506 n.4 (9th Cir. 1990);

                                   4   Gallant v. Heckler, 753 F.2d 1450, 1456 (9th Cir. 1984), though a non-examining physician’s

                                   5   opinion may be persuasive when supported by other factors. See Tonapetyan v. Halter, 242 F.3d

                                   6   1144, 1149 (9th Cir. 2001) (noting that opinion by “non-examining medical expert . . . may

                                   7   constitute substantial evidence when it is consistent with other independent evidence in the

                                   8   record”); Magallanes, 881 F.2d at 751-55 (upholding rejection of treating physician’s opinion

                                   9   given contradictory laboratory test results, reports from examining physicians, and testimony from

                                  10   claimant). An ALJ “may reject the opinion of a non-examining physician by reference to specific

                                  11   evidence in the medical record.” Sousa, 143 F.3d at 1244. An opinion that is more consistent

                                  12   with the record as a whole generally carries more persuasiveness. See 20 C.F.R. § 416.927(c)(4).
Northern District of California
 United States District Court




                                  13                  2.     Analysis
                                  14          Park argues the ALJ erred by not giving sufficient weight to the opinions of treating

                                  15   physician Shahna G. Rogosin, M.D. and reviewing physicians Ben Young, M.D. and H. Amado,

                                  16   M.D.

                                  17                         a.      Dr. Rogosin
                                  18          Dr. Shahna G. Rogosin, Park’s treating psychiatrist, completed a Mental Impairment

                                  19   Questionnaire on May 30, 2017. A.R. 1406-10. She noted that her opinions were based on Park’s

                                  20   history and medical file and progress and office notes. She wrote that she first treated Park on

                                  21   July 10, 2008 and had had contact with him monthly. A.R. 1406. The record contains treatment

                                  22   notes by Dr. Rogosin from March 2015 through May 2017. See Exs. 10F, 14F. Dr. Rogosin

                                  23   noted Park’s diagnoses of generalized anxiety disorder; major depressive disorder; and PTSD.

                                  24   She also noted that Park’s treatment included medication management, therapy, and group therapy

                                  25   to which Park had a “poor-fair response with recurrent symptoms waxing and waning.” She

                                  26   opined that Park’s mental health impairment exacerbates his experience of pain and other physical

                                  27   symptoms, and his pain increases “with increasing anxiety + depression.” A.R. 1406.

                                  28          Dr. Rogosin identified numerous symptoms that Park experiences, including “significant
                                                                                        4
                                         Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 5 of 12




                                   1   deficits in complex attention; executive function; learning and memory; language; perceptual-

                                   2   motor, or social cognition,” “delusions or hallucinations,” panic attacks, “difficulty organizing

                                   3   tasks,” and “difficulty sustaining attention.” A.R. 1407. She opined that Park is moderately or

                                   4   markedly impaired in several areas related to his ability to adapt or manage himself. According to

                                   5   Dr. Rogosin, Park “has been unable to work due to severe symptoms of anxiety, depression,

                                   6   perceptual disturbances including hallucinations when [his] depression is severe.” A.R. 1408.

                                   7   She further opined that Park would be absent for four days or more per month as a result of his

                                   8   impairments, and that he would be “off task” more than 30% of an eight-hour workday due to his

                                   9   mental and physical limitations. A.R. 1408.

                                  10          Dr. Rogosin opined that Park is moderately to markedly impaired in his ability to

                                  11   understand, remember, and apply information. He is also markedly impaired in his ability to

                                  12   interact with others and concentrate, persist, or maintain pace. A.R. 1409. She also opined that
Northern District of California
 United States District Court




                                  13   his impairments “worsen with stress/pain.” Finally, in response to a question asking for a

                                  14   description of “any additional reasons not covered above why your patient would have difficulty

                                  15   working at a regular job on a sustained basis,” Dr. Rogosin wrote: “Patient has severe symptoms

                                  16   which have not resolved despite comprehensive treatment [illegible], complicated by multiple

                                  17   medical issues.” A.R. 1410.

                                  18          The ALJ accorded “little weight” to Dr. Rogosin’s opinion, stating “the extreme mental

                                  19   limitations set forth by Dr. Rogosin [are] inconsistent with relevant mental health records in

                                  20   evidence, including multiple reports of normal or unremarkable psychiatric examinations.” A.R.

                                  21   42-43. The ALJ cited two examples of such “normal or unremarkable psychiatric examinations,”

                                  22   Exhibit 1F at 11-13 and 28-29 (located at A.R. 380-82 and 397-98). A.R. 43.

                                  23          Dr. Rogosin’s opinion was inconsistent with the other mental health opinion evidence in

                                  24   the record. Specifically, state agency consultants Dr. Ben Young and Dr. H. Amado each

                                  25   reviewed the records and opined that Park is only moderately impaired in the ability to maintain

                                  26   concentration, persistence, or pace, as opposed to Dr. Rogosin’s opinion that Park is “markedly

                                  27   impaired” in that area. See A.R. 118, 131, 1409. They also opined that Park “can perform simple

                                  28   1-2 step tasks.” A.R. 118, 135. Accordingly, the ALJ was required to provide “specific and
                                                                                         5
                                         Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 6 of 12




                                   1   legitimate reasons” supported by substantial evidence to discount Dr. Rogosin’s opinion. See

                                   2   Lester, 81 F.3d at 830-31.

                                   3          The court finds that the ALJ did not meet this standard. As noted, the ALJ cited two

                                   4   examples of the “multiple reports of normal or unremarkable psychiatric examinations” that

                                   5   supported his decision to give “little weight” to Dr. Rogosin’s opinion. See A.R. 42-43. The first

                                   6   example is from a summary of a March 21, 2013 appointment at the Stanford Medical Outpatient

                                   7   Clinic Pain Management Center by Ofer Wellisch, M.D., supervised by Ian R. Carroll, M.D.,

                                   8   Assistant Professor. In relevant part, Dr. Wellisch wrote the following under the heading

                                   9   “Psychiatric”: “[o]riented to time, place and person, with moderate agitation.” He also wrote that

                                  10   Park was “[a]wake, [a]ert, [f]ollows commands.” A.R. 380-82. The only other reference to Park’s

                                  11   mental health from that visit is a note that Park “should continue to receive psychotherapy as well

                                  12   as marital counseling going forward, as well as psychiatric followup in the community, which he
Northern District of California
 United States District Court




                                  13   is already receiving.” A.R. 383.

                                  14          The second example is an excerpt of a summary of an April 3, 2013 appointment at

                                  15   Stanford’s Pain Management Center. Dr. Wellisch, this time supervised by Meredith Barad,

                                  16   M.D., Clinical Assistant Professor of Anesthesia (Pain Management) and Neurology &

                                  17   Neurological Sciences, again wrote that Park was “[o]riented to time, place and person, with

                                  18   moderate agitation” and “[a]wake, [a]lert, [f]ollows commands.” A.R. 397-98.

                                  19          The two examples cited by the ALJ of the “multiple reports of normal or unremarkable

                                  20   psychiatric examinations” are both from visits to a pain management clinic. There is no indication

                                  21   that the author, Dr. Wellisch, is a psychologist or psychiatrist or otherwise specializes in mental

                                  22   health. Further, the characterization of both examinations as “unremarkable” is not entirely

                                  23   accurate, as Dr. Wellisch noted on both occasions that Park was moderately agitated.

                                  24          More importantly, the examples the ALJ cited are from March and April 2013. In May

                                  25   2013, only one month after the second visit to the pain management clinic, Park was hospitalized

                                  26   for nearly two weeks due to worsening depression, suicidal ideation, panic attacks, and psychotic

                                  27   episodes, including auditory and visual hallucinations. See A.R. 420, 407. He was discharged

                                  28   from the hospital immediately into Momentum for Mental Health, a residential treatment program,
                                                                                         6
                                         Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 7 of 12




                                   1   where he remained for six months, until October 2013. See A.R. 420-451. At an August 2013

                                   2   evaluation, during his stay at the residential treatment program, Park continued to endorse

                                   3   intermittent suicidal ideation and daily panic attacks triggered by interactions with his spouse.

                                   4   A.R. 407. He remained in the residential treatment program with daily groups and regular

                                   5   treatment until he returned home in October 2013 and began an outpatient program. A.R. 422-50.

                                   6   After returning home, Park continued to report experiencing visual hallucinations and “vague

                                   7   paranoia.” A.R. 451.

                                   8          The records contain evidence of two additional hospitalizations for psychiatric treatment

                                   9   after 2013. On September 12, 2014, Park was hospitalized for treatment of depressive disorder

                                  10   with psychotic features, anxiety, and personality disorder after superficially cutting his wrists. He

                                  11   remained hospitalized until September 26, 2014. A.R. 847-869. On December 30, 2014, Park

                                  12   was admitted to a hospital on a 72-hour hold as a danger to himself due to suicidal ideation. A.R.
Northern District of California
 United States District Court




                                  13   457. He was treated in individual and group sessions and was described as “passive aggressive

                                  14   and imperious.” A.R. 458. On January 1, 2015, the hospital discharged him to stay with his sister

                                  15   after “regain[ing] his emotional equanimity.” A.R. 458.

                                  16          Further, the records contain evidence of regular treatment by Dr. Rogosin for therapy and

                                  17   medication management from 2015 through 2017. She consistently diagnosed him with

                                  18   generalized anxiety disorder, major depressive disorder, and PTSD. The records of her sessions

                                  19   with Park indicate that his reports and symptoms of depression waxed and waned, with periods of

                                  20   increasing depression marked by lower energy, tiredness, anger, poor sleep, paranoia,

                                  21   hallucinations, poor attention and concentration, and increased anxiety. See A.R. 1373-1404.

                                  22          The ALJ did not discuss any of this evidence at length, noting cursorily in the opinion that

                                  23   Park “received mental health treatment . . . at Momentum for Mental Health” between May and

                                  24   November 2013, without acknowledging that this period included a nearly-two week

                                  25   hospitalization followed by six months at an inpatient program. See A.R. 41. He also did not

                                  26   discuss Park’s September 2014 and December 2014 hospitalizations at all in the opinion. Instead,

                                  27   he relied upon two early consultations with physicians who do not appear to specialize in mental

                                  28   heath and that pre-date a significant worsening of Park’s mental health. The Ninth Circuit has
                                                                                         7
                                         Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 8 of 12




                                   1   instructed that “treatment records must be viewed in light of the overall diagnostic record.” See

                                   2   Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014); see also id. at 1162 (noting that treatment

                                   3   notes documenting improvement in a condition “must be ‘read in context of the overall diagnostic

                                   4   picture’ the provider draws.” (citation and quotation omitted)). The ALJ failed to do so, and aside

                                   5   from the reason discussed above, the ALJ did not state any other reasons for discounting Dr.

                                   6   Rogosin’s opinion. The court concludes that the ALJ erred in according only “little weight” to Dr.

                                   7   Rogosin’s opinion.

                                   8                          b.     Drs. Young and Amado
                                   9          State agency consultants Dr. Ben Young and Dr. H. Amado reviewed the medical records

                                  10   in August 2015 and November 2015, respectively. As noted, each opined that Park is moderately

                                  11   impaired in the ability to maintain concentration, persistence, or pace. See A.R. 118, 131. They

                                  12   also opined that Park is moderately limited in his ability “to work in coordination with or in
Northern District of California
 United States District Court




                                  13   proximity to others without being distracted by them,” “interact appropriately with the general

                                  14   public,” and “get along with coworkers or peers without distracting them or exhibiting behavioral

                                  15   extremes.” According to Dr. Young and Dr. Amado, Park “can perform simple 1-2 step tasks.”

                                  16   A.R. 118-19, 135-36.

                                  17          The ALJ gave these opinions “some, but not significant or great weight,” stating his

                                  18   agreement that Park “would be limited to the performance of work involving simple repetitive

                                  19   tasks” but that “the mental limitations set forth by Dr. Young and Dr. Amado to be otherwise

                                  20   inconsistent with relevant mental health records in evidence, including multiple reports of normal

                                  21   or unremarkable psychiatric examinations.” A.R. 44. The ALJ cited the same two observations

                                  22   by Dr. Wellisch in March and April 2013 discussed above as examples of “normal or

                                  23   unremarkable psychiatric examinations.” A.R. 44. An ALJ “may reject the opinion of a non-

                                  24   examining physician by reference to specific evidence in the medical record.” Sousa, 143 F.3d at

                                  25   1244. As discussed above, the reason offered by the ALJ does not hold up under scrutiny because

                                  26   it ignores nearly all of the evidence of Park’s impaired mental health that postdates the examples

                                  27   he cited, including evidence of numerous hospitalizations and worsening symptoms. Accordingly,

                                  28   the court concludes that the ALJ erred in according only “some weight” to the opinions of Dr.
                                                                                         8
                                         Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 9 of 12




                                   1   Young and Dr. Amado.

                                   2          B.      Credibility Assessment
                                   3          Park next argues that the ALJ erred in assessing his credibility.

                                   4                  1. Legal Standard
                                   5          In general, credibility determinations are the province of the ALJ. “It is the ALJ’s role to

                                   6   resolve evidentiary conflicts. If there is more than one rational interpretation of the evidence, the

                                   7   ALJ’s conclusion must be upheld.” Allen v. Sec’y of Health & Human Servs., 726 F.2d 1470,

                                   8   1473 (9th Cir. 1984) (citations omitted). An ALJ is not “required to believe every allegation of

                                   9   disabling pain” or other nonexertional impairment. Fair v. Bowen, 885 F.2d 597, 603 (9th

                                  10   Cir.1989) (citing 42 U.S.C. § 423(d)(5)(A)). However, if an ALJ discredits a claimant’s

                                  11   subjective symptom testimony, the ALJ must articulate specific reasons for doing so. Greger v.

                                  12   Barnhart, 464 F.3d 968, 972 (9th Cir. 2006). In evaluating a claimant’s credibility, the ALJ
Northern District of California
 United States District Court




                                  13   cannot rely on general findings, but “must specifically identify what testimony is credible and

                                  14   what evidence undermines the claimant’s complaints.” Id. at 972 (quotations omitted); see also

                                  15   Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (ALJ must articulate reasons that are

                                  16   “sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily discredit

                                  17   claimant’s testimony.”). The ALJ may consider “ordinary techniques of credibility evaluation,”

                                  18   including the claimant’s reputation for truthfulness and inconsistencies in testimony, and may also

                                  19   consider a claimant’s daily activities, and “unexplained or inadequately explained failure to seek

                                  20   treatment or to follow a prescribed course of treatment.” Smolen, 80 F.3d at 1284.

                                  21          The determination of whether or not to accept a claimant’s testimony regarding subjective

                                  22   symptoms requires a two-step analysis. 20 C.F.R. §§ 404.1529, 416.929; Smolen, 80 F.3d at 1281

                                  23   (citations omitted). First, the ALJ must determine whether or not there is a medically

                                  24   determinable impairment that reasonably could be expected to cause the claimant’s symptoms. 20

                                  25   C.F.R. §§ 404.1529(b), 416.929(b); Smolen, 80 F.3d at 1281-82. Once a claimant produces

                                  26   medical evidence of an underlying impairment, the ALJ may not discredit the claimant’s

                                  27   testimony as to the severity of symptoms “based solely on a lack of objective medical evidence to

                                  28   fully corroborate the alleged severity of” the symptoms. Bunnell v. Sullivan, 947 F.2d 341, 345
                                                                                          9
                                         Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 10 of 12




                                   1   (9th Cir. 1991) (en banc) (citation omitted). Absent affirmative evidence that the claimant is

                                   2   malingering, the ALJ must provide “specific, clear and convincing” reasons for rejecting the

                                   3   claimant’s testimony. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). The Ninth Circuit

                                   4   has reaffirmed the “specific, clear and convincing” standard applicable to review of an ALJ’s

                                   5   decision to reject a claimant’s testimony. See Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir.

                                   6   2014).

                                   7                   2.      Analysis
                                   8            The ALJ found that Park’s “medically determinable impairments could reasonably be

                                   9   expected to cause the alleged symptoms; however, his statements concerning the intensity,

                                  10   persistence and limiting effects of these symptoms are not entirely consistent with the medical

                                  11   evidence and other evidence in the record for the reasons explained in this decision.” A.R. 40.

                                  12            The ALJ provided two reasons for discounting Park’s testimony: 1) that “there are some
Northern District of California
 United States District Court




                                  13   inconsistencies between [Park’s] allegations and his self-reported daily activities” and 2) that

                                  14   Park’s “assertion that he is unable to work [is] inconsistent with the relevant medical evidence of

                                  15   record, including multiple reports of normal or unremarkable physical and psychiatric

                                  16   examinations.” A.R. 40.

                                  17            As to the first reason, the ALJ wrote that despite Park’s assertion that he is “limited in his

                                  18   ability to do work at any exertional level,” he is able to care for his daughter, shop for personal

                                  19   items, drive a car, independently handle his personal finances, and have regular interaction with

                                  20   family members. A.R. 40. This is not a “specific, clear and convincing” reason for rejecting

                                  21   Park’s testimony. See Vasquez, 572 F.3d at 591. The Ninth Circuit has instructed that “daily

                                  22   activities may be grounds for an adverse credibility finding if a claimant is able to spend a

                                  23   substantial part of his day engaged in pursuits involving the performance of physical functions that

                                  24   are transferable to a work setting.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quotation

                                  25   omitted). However, “the ALJ must make specific findings relating to [the daily] activities and

                                  26   their transferability to conclude that a claimant’s daily activities warrant an adverse credibility

                                  27   determination.” Id. (quotation omitted). The ALJ did not make any such findings in his opinion.

                                  28   Moreover, the ALJ disregarded Park’s testimony at the hearing about his ability to perform some
                                                                                          10
                                            Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 11 of 12




                                   1   of the activities described by the ALJ. For example, when the ALJ asked Park if he uses a “web

                                   2   portal to monitor his daughter’s academic progress,” Park testified that he does not and that his

                                   3   wife handles those things. See A.R. 40, 82. He also testified that his daughter’s nanny assists her

                                   4   with her schoolwork and that he is not involved with that, and that he no longer picks her up from

                                   5   school. A.R. 40, 82, 90.

                                   6            As to the second reason for discounting Park’s credibility, the ALJ first cited the same two

                                   7   observations by Dr. Wellisch in March and April 2013 discussed above as examples of “normal or

                                   8   unremarkable . . . psychiatric examinations.” A.R. 44. Given the timing of these observations and

                                   9   the fact that the observations were not by a mental health specialist, this reason is not legally

                                  10   sufficient.

                                  11            The ALJ next cited Exhibit 13F at 4-5, 14-15, and 22-23 (located at A.R. 1350-51, 1360-

                                  12   61, and 1368-69) to support his adverse credibility finding. These are treatment notes by Venkat
Northern District of California
 United States District Court




                                  13   Aachi, M.D., a pain management specialist, from appointments on June 23, 2016, September 11,

                                  14   2016, and February 26, 2017. It is not clear how these notes support the ALJ’s credibility

                                  15   determination. On June 23, 2016, Dr. Aachi examined Park’s sensations, motor strength, and deep

                                  16   tendon reflexes. The results appear normal, but Dr. Aachi nonetheless noted chronic pain,

                                  17   abdominal pain, low back pain, and right leg pain as his impressions. A.R. 1369. At a follow up

                                  18   visit on September 11, 2016, Dr. Aachi noted chronic ongoing pain and abdominal pain as his

                                  19   impressions. A.R. 1361. His impression of Park at a February 26, 2017 visit was of chronic pain.

                                  20   A.R. 1351. The ALJ did not explain his statement that these are “unremarkable physical . . .

                                  21   examinations” or explain how they undermined Park’s credibility.

                                  22            The court concludes that the ALJ erred in assessing Park’s credibility.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28
                                                                                         11
                                        Case 4:19-cv-01254-DMR Document 23 Filed 08/31/20 Page 12 of 12



                                       V.     CONCLUSION
                                   1
                                              For the foregoing reasons, Park’s motion for summary judgment is granted. This matter is
                                   2
                                                                                                                   ISTRIC
                                       remanded for further proceedings consistent with this opinion.
                                                                                                              TES D      TC
                                                                                                            TA
                                   3
                                              IT IS SO ORDERED.




                                                                                                                                  O
                                                                                                        S




                                                                                                                                   U
                                                                                                      ED
                                   4




                                                                                                                                    RT
                                                                                                                                D
                                                                                                                          RDERE
                                       Dated: August 31, 2020




                                                                                                  UNIT
                                                                                                              OO
                                                                                                      IT IS S
                                   5                                                  ______________________________________




                                                                                                                                          R NIA
                                   6                                                               Donna M. Ryu
                                                                                                United States Magistrate Judge
                                                                                                                             M. Ryu




                                                                                                  NO
                                   7                                                                                onna
                                                                                                            Judge D




                                                                                                                                          FO
                                                                                                    RT
                                   8




                                                                                                                                      LI
                                                                                                           ER




                                                                                                        H




                                                                                                                                  A
                                                                                                                N                     C
                                   9                                                                                              F
                                                                                                                    D IS T IC T O
                                                                                                                          R
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      12
